DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2014/0057346) as applied to claims above, and further in view of Turner (US 5,571,721).


 a substrate (See Johnson Figs. 1A-1C wherein there is a substrate 30);
a frame body that includes a first surface, a second surface opposite therefrom, and one or more through holes extending from the first surface through the second surface, and that is mounted to the substrate such that the first surface is opposed thereto (See Johnson Figs. 1A-1C and [0013] wherein a frame body 20 includes a plurality of holes 20 from opposed first and second surfaces. The frame body is mounted to the substrate via the first surface);
a plurality of aligned fibers interposed between the substrate and the first surface; (See Johnson (See Johnson [0013] wherein there are a plurality of aligned, i.e. parallel, fibers placed on the upper surface of the substrate prior to bonding the frame body to the substrate and thus they are between the substrate the first surface.)
a bonding portion that bonds the substrate, the plurality of aligned fibers, and the frame body, wherein the bonding portion is opposed to the first surface(See Johnson [0013]-[0014] wherein a bonding portion, i.e. adhesive, bonds the plurality of aligned fibers, frame body, and substrate, and is applied on a bottom of the frame body, i.e. opposed to a first surface.)
at least a part of the plurality of aligned fibers is exposed from a first opening that is formed in the first surface by the through hole. (See Johnson [0013] wherein the aligned fibers are exposed to cell culture materials within the wells 22 and thus are exposed from a first opening formed in the first surface by the through hole.)

Johnson discloses all the claim limitations as set forth above but does not specifically disclose a frame body fixing portion that fixes the frame body to the substrate and is in contact with an outer peripheral surface of the frame body.

Turner discloses a culture medium wherein a frame body with through holes is bonded to a substrate utilizing bonding features including a frame body fixing portion that is in contact with an outer peripheral surface of the frame body. (See Turner Figs.3 and 5A-5F wherein a frame body fixing portion, i.e. channels 90,edge 108, and/or layer 50, fixes the frame body portion 32 to the substrate and is in contact with an outer peripheral surface, i.e. the bottom of the frame body is an outer peripheral surface, of the frame body.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a frame body fixing portion as described by Turner in the device of Johnson because such frame body fixing portions allow a more secure and also releasable connection of a frame body to s substrate as would be desirable in the device of Johnson and one would have a reasonable expectation of success in so doing.

Regarding claim 2 modified Johnson discloses all the claim limitations as set forth above as well as the device wherein adhesives are utilized but does not disclose the specific adhesives being pressure sensitive.

Turner discloses a culture medium wherein a frame body with through holes is bonded to a substrate utilizing bonding features including a channel filled with a pressure-sensitive adhesive. (See Turner Abstract Col. 4 Lines 44-46 wherein the bonding portion includes a pressure-sensitive adhesive.)




Regarding claim 4 modified Johnson discloses all the claim limitations as set forth above as well as the device wherein the frame body fixing portion includes a cured product of a curable resin. (See Johnson Fig. 1B and [0002] wherein the frame body fixing portion is formed from polymer resins including polypropylene and polystyrene which are cured resins. Also See Turner Figs. 5A-5F and Col. 6 Lines 54-56 wherein the frame body fixing portion is formed from polymer resins including polystyrene which is a cured resins.)
Furthermore regarding the method limitations recited in the claim(s) the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).



Regarding claim 6 modified Johnson discloses all the claim limitations as set forth above as well as the device further comprising a space in which at least a part of the adhesive can move is formed between the substrate and the frame body at a position corresponding to the first surface. (See Turner Figs. 5A-5F wherein a recess, i.e. channel, 90 houses at least a part of the adhesive 18 and is a space in which at least a part of the adhesive can move between the substrate and the frame body at the first surface.)

Regarding claim 7 modified Johnson discloses all the claim limitations as set forth above as well as the device further comprising a protrusion that suppresses extrusion of the adhesive into the first opening is formed on at least a part of a circumference of the first opening. (See Turner Figs. 5A-5F wherein downwardly protruding sections of the channel 32 hold the adhesive therein and thus suppress extrusion of adhesive into the first opening and are formed on a part of the circumference of the first opening, i.e. the channel walls also form a wall of the first opening and are thus part of the circumference.)



Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.

Applicant argues that “claim 1 requires that at least a portion of the frame body fixing portion is in contact with an outer peripheral surface of the frame body. For example, as shown below in the annotated Fig. 2A of the present application, at least a portion of the frame body fixing portion 150 is in contact with the outer peripheral surface of the frame body 120.”
Also that “On the other hand, as shown in Figs. 3 and 5A-5F of Turner, no portion of channels 90 and edge 108 is in contact with the outer peripheral surface of the frame body 32 (See, for example, the annotated Fig. 5 A of Turner below). Instead, in Fig. 3 of Turner, the bonding element 16 which includes channels 90 and edge 108 is in contact with the bottom surface of the frame body 32 (See, the annotated Fig. 3 of Turner below). Also, Fig. 2 of Turner clearly shows that the bonding element 16 is in contact with the bottom surface of the frame body 32.”
Applicant also argues that “according to the paragraph [0016] and Fig. IB of Johnson, the energy director 24 is formed integrally with bottom edge 23 of the walled chamber 22 (the frame body). Thus, since the energy director 24 moves together with the frame body, the energy director 24 is not capable of fixing the frame body 22 to the substrate 30. Also, the paragraph [0016] of Johnson 

It is noted that applicant has too narrowly interpreted the limitation of “an outer peripheral surface of the frame body” to mean only an outer peripheral portion of a lateral side of the frame body. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific outer peripheral surfaces shown in Fig. 2A) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The bottom surface of the frame body is also an outer peripheral surface of the frame body and the claims are not limited to require that the frame body fixing portion is in contact with an outer peripheral lateral side of the frame body.  
Furthermore the examiner notes that frame body fixing portion 50 as described by Turner is in fact in contact with an outer peripheral edge/lateral side of the frame body.

Applicant also argues that “Also, regarding claim 4, the examiner argues in the Office action that Johnson discloses polypropylene and polystyrene which are cured resins. However, polypropylene and polystyrene are thermoplastic resins. They are not cured (i.e., thermosetting) resins or cured products of curable resins.”


Furthermore the examiner notes that such limitations are directed to a product by process and the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799